PER CURIAM.
The Petition for Writ of Prohibition seeking review of an order denying a motion to disqualify Judge George W. Maxwell III, is granted. The motion and supporting affidavit alleged a fear of prejudice or bias because Judge Maxwell and the attorney representing the opposing party, Charles R. Stack, practiced law together in the same firm before Judge Maxwell became a judge. The motion specifically refers to Administrative Order 99-5-B of the Eighteenth Judicial Circuit which orders that all pending or newly filed cases in which Richard Woodard and the law firm of High, Stack, Lazenby, Palahach, Platt & Feiler appear as counsel should not be *1101heard by Judge Maxwell. Under the circumstances, we find the petitioner has met the burden to establish a legally sufficient basis for disqualification. See, Livingston v. State, 441 So.2d 1083 (Fla.1983).
PETITION GRANTED.
W. SHARP, PETERSON and PLEUS, JJ., concur.